Citation Nr: 0118010	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  94-21 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
subtotal gastrectomy, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 
1993, the RO denied a rating in excess of 40 percent for 
residuals of a subtotal gastrectomy.  The veteran has 
perfected an appeal of that decision.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The residuals of a subtotal gastrectomy are manifested by 
occasional diarrhea, intermittent vomiting, some circulatory 
disturbance after meals, but are no more than moderate in 
degree and have not resulted in hypoglycemic symptoms or 
weight loss with anemia or malnutrition.  


CONCLUSION OF LAW

The criteria for an evaluation higher than 40 percent for the 
service-connected residuals of a subtotal gastrectomy have 
not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7308 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the VCAA.  In this regard, 
the Board notes that the veteran's service medical records 
have been obtained and the veteran has been afforded multiple 
VA examinations as recent as December 2000, in association 
with this matter.  With regard to the adequacy of the 
examinations, the Board notes that the reports of examination 
reflect that the examiners who conducted the examinations 
recorded the past medical history, noted the veteran's 
current complaints, conducted physical examinations, and 
offered appropriate assessments and diagnoses.  Although the 
examiner noted that at the time of the March 2000 examination 
the claims file was not available, the Board finds that the 
examiner had knowledge of the veteran's history which was 
sufficient to allow him to offer an accurate assessment of 
the severity of the disability.  In this regard, the Board 
notes that the VA General Counsel, in a precedent opinion, 
indicated that 38 C.F.R. § 4.1 does not require that a 
medical records review in all circumstances where a rating 
examination is conducted, nor must the medical history of 
disability be obtained from the examiner's review of prior 
medical records as opposed to the oral report of the person 
examined or summaries provided by the rating board requesting 
the examination.  The VA General Counsel has concluded that 
an examiner's review of a veteran's prior medical records may 
not be necessary in all cases, depending upon the scope of 
examination and the nature of the findings and conclusions.  
VAOPGCPREC 20-95.  The Board notes that the examination 
report includes a history obtained from the veteran, and the 
report clearly reflects that the examiner had a complete and 
accurate understanding of the veteran's history.  Therefore, 
the fact that the examiner did not have access to the 
veteran's claims file was inconsequential.  

VA outpatient treatment records have also been submitted.  
The RO attempted to obtain records from the Social Security 
Administration on two occasions but was informed by the 
Social Security Administration that the veteran's file could 
not be found.  In light of this, the Board finds that it is 
reasonably certain that those records do not exist, and that 
further efforts to obtain them would be futile.  Moreover, 
the veteran testified during a hearing held in October 2000 
that the Social Security Administration benefits were based 
on his "nerves" rather than his gastrointestinal disorder.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provides sufficient information to 
adequately evaluate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

The Board also finds that the veteran was provided adequate 
notice as to the evidence needed to substantiate his claim.  
The Board concludes the discussions in the rating decisions, 
the statement of the case (SOC), the supplemental statements 
of the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
this claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing entitlement to a higher rating have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  This being the 
case, the Board finds that this claim is ready for appellate 
review.

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Factual Background

The Board has considered the full history of the veteran's 
service-connected residuals of a subtotal gastrectomy.  The 
veteran's service medical records show that he was treated on 
several occasions for gastrointestinal complaints.  A service 
hospitalization report dated in September 1979 shows that the 
discharge diagnosis was gastric ulcer disease, primary cause 
of admission, evaluated, stable.  

By rating decision dated in September 1982, the RO granted 
service connection for duodenal ulcer disease and assigned a 
10 percent disability evaluation effective from April 24, 
1982.  The veteran was hospitalized primarily for treatment 
for his stomach disorder from July to August 1983.  In a 
rating of November 1983, the RO increased the initial rating 
to 20 percent, assigned a temporary total rating, followed by 
a 10 percent rating.  In a decision of December 1984, the RO 
reduced the rating to a noncompensable level.  In January 
1986, the RO increased the rating to 20 percent.  In January 
1989, the RO assigned another temporary total rating.  

In May 1992, the veteran claimed entitlement to an increased 
rating.  In a decision of December 1992, the RO revised the 
diagnosis to reflect service connection for a duodenal ulcer 
status post partial gastrectomy, increased the rating to 40 
percent, and assigned a temporary total disability rating, 
with the rating subsequently reverting to 40 percent.  

In April 1993, the veteran again requested increased 
compensation.  The RO denied that request in a decision of 
August 1993, and the veteran perfected this appeal.  

The medical evidence which is of record includes VA clinical 
records dated from 1983 to 1992 which evidence intermittent 
complaints of and treatment for stomach disorders.  The 
veteran was hospitalized in November 1985, in April 1987, 
from December 1988 to January 1989, in May 1992, in July 
1992, and in November 1992.  He was hospitalized at other 
times primarily for treatment of mental disorders.  

A VA examination conducted in November 1984 included a 
pertinent diagnosis of historical duodenal ulcer, not found.  
A January 1987 VA examination resulted in a diagnosis of 
historical duodenal ulcer disease which was present and 
active.  A January 1990 VA examination report included a 
pertinent diagnosis of duodenal ulcer.  

A subtotal gastrectomy, vagotomy, Billroth II 
gastrojejunostomy and ventral hernia repair were performed in 
November 1992.  

A VA examination was conducted in August 1993.  The veteran 
complained at that time of sweats, vomiting every three days, 
difficulty in swallowing as well as daily diarrhea.  The 
veteran also complained of a bloatiness in the lower abdomen 
and a crampy type of pain.  The examiner noted that the 
veteran did not appear to be anemic.  He weighed 153 1/2 
pounds.  There was no evidence of malnutrition.  The 
diagnosis was history of duodenal ulcer and status post 
subtotal gastrectomy.  

In August 1993, a statement of continuing disability was 
completed by a VA physician.  A diagnosis of dumping syndrome 
status post gastrojejunostomy was included.  The disabling 
condition was not permanent.  It was stated that the veteran 
was totally disabled from his occupation for 12 months.  
However, no specific reasons for this conclusion were given.  

The report of a May 1994 general medical examination is of 
record.  The veteran reported that after his subtotal 
gastrectomy he started experiencing dumping syndrome.  He 
complained of watery stools.  At the time of the examination, 
the veteran weighed 165 pounds.  He was well nourished.  The 
pertinent diagnoses were history of duodenal ulcer, dumping 
syndrome and status post subtotal gastrectomy.  

VA outpatient treatment record dated in February 1993 showed 
that the veteran had gained 15 pounds but still had some 
loose stools.  The examiner opined that the veteran did not 
seem to have true dumping syndrome.  In June 1993, the 
veteran complained, in pertinent part, of sweating, vomiting 
and diarrhea.  In February 1994, the veteran denied having 
diarrhea.  In August 1994, the veteran weighed 160 pounds and 
complained of loose stools.  A record dated in October 1994 
referenced a complaint of loose stools.  In April 1995, the 
veteran complained of occasional diarrhea.  In June 1997, he 
complained of epigastric pain associated with nausea and 
occasional vomiting.  He weighed 172 pounds.  

A VA stomach examination was conducted in May 1997.  The 
veteran reported that he had had abdominal pain since 1979.  
He complained of abdominal discomfort with increased gas and 
bloating.  He reported having diarrhea three or four times 
per day on a daily basis.  He also reported that he vomited 
once or twice per day, two or three times per week.  The 
veteran's weight was noted to be stable.  At the time of the 
examination, the veteran weighed 174 pounds.  The veteran was 
not anemic.  The diagnosis was peptic ulcer disease, status 
post partial gastrectomy, vagotomy with Billroth II 
anastomoses.  

A VA stomach examination was also conducted in January 1998.  
The veteran reported experiencing chronic recurrent 
epigastric and abdominal pain.  He complained of excessive 
gas, bloating, nausea and vomiting and chronic diarrhea.  He 
denied any recent history of vomiting blood or black or 
bloody stools.  He reported that since his stomach surgery, 
he had experienced dumping syndrome and had diarrhea three to 
four times per day, usually following meals.  The diagnoses 
were peptic ulcer disease with non-healing ulcer; status post 
vagotomy and partial gastrectomy; dumping syndrome and post 
gastrectomy syndrome.  

The report of a March 2000 VA examination includes the 
notation that the examiner did not have access to the 
veteran's claims files at the time of the examination.  The 
veteran reported that he experienced vomiting once per day 
every day and occasional diarrhea and constipation.  There 
was no hematemesis or melena nor was there evidence of 
circulatory disturbance or hypoglycemic reactions.  At the 
time of the examination, the veteran weighed 146 pounds.  The 
veteran reported that he had lost twenty pounds since his 
last examination.  There were no signs of anemia.  The 
diagnosis was duodenal ulcer status post subtotal gastrectomy 
with vagotomy and Billroth-II gastrojejunostomy.  The 
examiner noted the veteran's subjective symptoms had 
increased since the last examination.  

In a June 2000 communication, the Social Security 
Administration reported that it was unable to locate the 
veteran's file.  

In September 2000, the veteran was hosptialized at a VAMC for 
treatment of a nonservice-connected disability (removal of a 
mass on the right thumb).  An admission screening 
questionnaire reveals that he did not have uncontrollable 
diarrhea, had not had an involuntary weight loss of 10 pounds 
or more over the previous 6 months, was not being admitted 
with symptoms of nausea and vomiting, and did not appear 
emaciated or malnourished.  It was noted that his weight was 
140 pounds.  

The transcript of an October 2000 RO hearing has been 
associated with the claims files.  The veteran testified that 
he had been losing weight rapidly.  At the time of the 
hearing, he reported he weighed 137 pounds.  He said that at 
one time he weighed as much as 175 pounds.  He conceded 
however, that when in service before he had his stomach 
problems, he had weighed only 124-135 pounds.  He said that 
he had problems swallowing and also had diarrhea after every 
meal.  He indicated that he had dumping syndrome since he 
underwent surgery in 1992.  He testified that he had been 
given pills for anemia at one time.  He was not seeing a 
doctor at the time of the hearing for his stomach problems.  
He had had bloody stools but with reduced frequency.  The 
veteran's spouse reported that the veteran had vomited, he 
would sweat at night, and he had stomach pains.  

The most recent VA examination of the residuals of a subtotal 
gastrectomy was conducted in December 2000.  The veteran 
reported that he experienced vomiting approximately once per 
week.  There was no hematemesis or melena.  He was not 
receiving any treatment for his history of peptic ulcer 
disease.  With regard to the presence of circulatory 
disturbance after meals, the veteran reported that he had 
diarrhea every three to four days within one to two hours 
after eating.  He also reported feeling hot or sweaty and 
weak.  He indicated that these symptoms might come between 
meals, before meals or after meals.  He reported that he had 
some stomach aches lasting fifteen to twenty minutes.  The 
examiner noted the veteran alleged he was getting skinnier 
but upon review of the records, his weight had been stable 
since 1999.  There were no signs of anemia.  The diagnosis 
was history of peptic ulcer disease, status post subtotal 
gastrectomy with vagotomy and Billroth II gastrojejunostomy.  

Rating Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155;  38 C.F.R. 
§ 4.1.  If two ratings are potentially applicable, the higher 
rating will be assigned if the disability more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R.  
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See  38 
C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 vet. App. 55, 58 (1994).

There are various postgastrectomy symptoms that may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those events occurring from 1 to 3 
hours after eating usually present definite manifestations of 
hypoglycemia.  See 38 C.F.R. § 4.111.  Minor weight loss or 
greater weight loss becomes of importance where there is 
appreciable loss that is sustained over a period of time.  In 
evaluating weight loss generally, consideration will be given 
not only to standard age, height, and weight tables, but also 
to the particular individual's predominant weight pattern as 
reflected by the records.  See 38 C.F.R. § 4.112.

The veteran's postgastrectomy syndrome is currently rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7308, which assigns 
a 40 percent rating where moderate postgastrectomy syndrome 
is demonstrated by "less frequent episodes of epigastric 
disorders [compared to severe postgastrectomy syndrome] with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss."  A 60 percent evaluation is 
assessed where the postgastrectomy syndrome is severe, and 
demonstrated by being "associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia."

Analysis

Upon reviewing the rating criteria in relation to the 
veteran's symptomatology, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned 40 percent disability evaluation, and the 
preponderance of the evidence is against a higher rating at 
this time.  The record demonstrates that the veteran has 
complained of experiencing diarrhea and epigastric distress 
and he has also reported vomiting intermittently.  The Board 
notes, however, that diarrhea is one of the symptoms 
contemplated under the rating criteria for the currently 
assigned 40 percent rating.  Similarly, epigastric distress 
is contemplated under the rating schedule for a rating as low 
as 20 percent.  Therefore, these symptoms do not indicate 
that a rating higher than 40 percent is warranted.  

The evidence is mixed as to the presence of hypoglycemic 
symptoms.  The veteran has indicated at the time of the 
December 2000 VA examination that he would experience feeling 
hot or sweaty and weak and that such feelings could occur 
before, during, or after meals.  The timing of such 
symptomatology tends to show the veteran was not experiencing 
hypoglycemic symptoms.  See 38 C.F.R. § 4.111.  The veteran 
has also indicated however, that he had diarrhea every three 
to four days within one to two hours after eating which could 
be construed as a manifestation of hypoglycemia.  See 
38 C.F.R. § 4.111.  Significantly, however, the examiner who 
conducted the March 2000 VA examination noted that there was 
no evidence of circulatory disturbances or hypoglycemia.  The 
Board finds that this assessment by a medical doctor is more 
probative than the lay account given by the veteran.  

The evidence is mixed as to the presence of weight loss 
attributable to the service-connected residuals of a subtotal 
gastrectomy.  While the veteran has alleged that he 
experienced weight loss and the record reveals an 
approximately 30 pound weight loss from 1997 to 2000, the 
examiner who conducted the December 2000 VA examination noted 
that the veteran's weight had been stable since 1999.  Also, 
according to the veteran's testimony, his current weight is 
comparable to his weight prior to the time that he developed 
stomach problems in service.  Thus, when viewed in the 
context of the veteran's predominant historical weight 
pattern, his current weight does not demonstrate an 
appreciable loss over a sustained period of time.  The Board 
also notes that weight loss alone is one of the 
manifestations contemplated for the currently assigned 40 
percent rating.  Weight loss accompanied by malnutrition and 
anemia are indicated for a higher 60 percent rating.  Such 
manifestations have not been shown.  What is determinative in 
this claim is the fact that there is no competent evidence 
demonstrating that the service-connected residuals of a 
subtotal gastrectomy result in malnutrition or anemia.  The 
VA examiner in May 1997 specifically indicated that the 
veteran was not anemic.  The veteran has alleged that he was 
receiving pills for anemia at one time but there is no 
evidence of a clinical diagnosis of anemia included in the 
record.  The Board finds the veteran, as a lay person, is not 
competent to make a medical diagnosis or anemia or to relate 
a medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board has placed 
no probative value on the veteran's testimony to the extent 
that it can be construed as an indication of the presence of 
anemia.  Also, there is no notation in any of the medical 
evidence associated with the claims file demonstrating that 
the veteran was malnourished.  He is consistently described 
as well nourished.

For the foregoing reasons, the Board concludes that the 
criteria for an evaluation higher than 40 percent for the 
service-connected residuals of a subtotal gastrectomy have 
not been met.  In reaching the foregoing determination, the 
Board has considered the clinical manifestations of the 
veteran's residuals of a subtotal gastrectomy, including any 
effects on the veteran's earning capacity and his ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has also applied all pertinent aspects of 38 C.F.R. Parts 3 
and 4.  In conclusion, the current medical evidence is 
consistent with no more than a 40 percent rating for 
residuals of a subtotal gastrectomy.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for a higher rating.  The Board has 
considered the benefit of the doubt rule in this case, but as 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the claim, the rule is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).
Finally, the Board has also considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R.  § 
3.321(b)(1).  In this regard, the Board finds that there has 
been no showing by the veteran that his residuals of a 
subtotal gastrectomy, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of normal rating schedule standards.  The veteran 
had been hospitalized in the past for his residuals of a 
subtotal gastrectomy but the last time this occurred was in 
November 1992.  In August 1993, it was opined that the 
veteran was disabled but specific reasons for this conclusion 
were not given, it was not shown that this was due solely to 
the service-connected residuals of a subtotal gastrectomy, 
and it is further noted that he was not permanently disabled.  
Also, the veteran has conceded that his disability benefits 
from the Social Security Administration were not based on his 
service-connected gastrointestinal disorder.  Accordingly, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
assigning a rating in excess of 40 percent for residuals of a 
subtotal gastrectomy, either on a schedular or extra-
schedular basis, and the appeal is denied.


ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of a subtotal gastrectomy is denied.  



		
	MICHAEL D. MARTIN 
	Acting Member, Board of Veterans' Appeals

 

